Citation Nr: 0113334	
Decision Date: 05/10/01    Archive Date: 05/15/01	

DOCKET NO.  00-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from August 1976 to 
August 1980 and from January 1983 to September 1991.  He has 
also had periods of service with the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and May 2000 rating 
decisions of the VARO in St. Paul, Minnesota.  By the October 
1998 decision, the rating for the veteran's service-connected 
low back disability was continued as 10 percent disabling.  
Following an appeal of the rating question, the RO took 
action in March 2000 to award a 20 percent rating, effective 
from February 24, 2000.  The veteran thereafter appealed the 
effective date of the award and the May 2000 denial of 
service connection for hearing loss.  Subsequently, by 
correspondence dated in September 2000, the veteran withdrew 
his appeal of the effective date question.  Consequently, the 
issues remaining on appeal are those listed on the title page 
above.


REMAND

The veteran currently seeks service connection for bilateral 
hearing loss.  Under applicable criteria, service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  In Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that regardless of when the 
criteria of 38 C.F.R. § 3.385 are met, a determination must 
be made as to whether the hearing loss was incurred in or 
aggravated by service. 

A review of the evidence of record discloses that, on 
periodic examination with the Navy Reserves in April 1999, 
the veteran had readings of 0, 5, 0, 0, 10, and 5 at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz, respectively, in 
the right ear.  He had thresholds of 0, 5, 0, 10, 5, and 20 
at frequencies of 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz, respectively, in the left ear.  He was given a 
diagnosis of high frequency left hearing loss.  Speech 
recognition scores were not provided and it is therefore not 
possible for the Board to determine whether the veteran has a 
hearing loss disability as defined by VA regulation.  (The 
Board acknowledges the request by the veteran and his 
representative that he be accorded an audiometric examination 
by VA.  He has never been accorded one by VA.  He and his 
representative have referred to the nature of his active 
service duties being spent around helicopters and other loud 
noises.)  

The Board also notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Public Law No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Among actions taken to ensure compliance with the Veterans 
Claims Assistance Act of 2000, audiometric and orthopedic 
evaluations should be conducted.  The audiometric evaluation 
is required, as noted above, to ascertain whether the veteran 
has impaired hearing as defined by VA, and if so, to 
determine whether it is traceable to military service.  The 
orthopedic evaluation is required to ascertain the degree of 
functional impairment caused by the pain and weakness which 
have been complained of by the veteran.  38 C.F.R. §§ 4.40, 
4.45 (2000).

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran submit the names and addresses of 
all VA and non-VA medical care providers 
who have treated him since service 
separation for hearing loss or low back 
disability.  After securing the necessary 
releases, the RO should obtain any such 
records not already on file and associate 
them with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA audiology 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated audiometric testing should be 
conducted.  The examiner should state 
whether it is at least as likely as not 
that any hearing loss found to be present 
in accordance with 38 C.F.R. § 3.385 is 
related to the veteran's active military 
service.  Any opinion expressed should be 
supported by reference to pertinent 
evidence.  

3.  An orthopedic evaluation of the 
veteran's low back should also be 
scheduled.  The claims folder, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the examiner for review. The 
examiner should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of 
whether the veteran experiences listing 
of the whole spine, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  
The examiner should also conduct range of 
motion studies on the low back.  The 
examiner should first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc. and should equate such problems to 
slight, moderate or severe limitation of 
motion.  It should also be noted whether 
the functional losses equate to 
disability as contemplated by the 40 
percent rating under Diagnostic Code 
5295.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA are fully satisfied.  

5.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
remand is to obtain additional medical evidence and comply 
with procedural guidelines.  The Board intimates no opinion, 
either legal or factual, as to the ultimate conclusion 
warranted in the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

